11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                     JUDGMENT


In re David Lawhone                             * Original Mandamus Proceeding

No. 11-14-00105-CR                              * April 24, 2014

                                               * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)


       This court has considered Relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be dismissed for want of jurisdiction.
Therefore, in accordance with this court’s opinion, the petition for writ of mandamus
is dismissed.